USCA4 Appeal: 21-6707     Doc: 11         Filed: 12/12/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6707


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda,

                            Defendant - Appellant.



                                              No. 21-7538


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda,

                            Defendant - Appellant.



        Appeals from the United States District Court for the Southern District of West Virginia,
        at Huntington. Robert C. Chambers, District Judge. (3:15-cr-00009-1)


        Submitted: November 28, 2022                               Decided: December 12, 2022
USCA4 Appeal: 21-6707      Doc: 11         Filed: 12/12/2022    Pg: 2 of 3




        Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Christopher Jermaine Taylor, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6707      Doc: 11         Filed: 12/12/2022      Pg: 3 of 3




        PER CURIAM:

               Christopher Jermaine Taylor appeals the district court’s orders denying his 18

        U.S.C. § 3582(c)(1)(A) motions for compassionate release, motions for reconsideration,

        and motions for an evidentiary hearing. We have reviewed the record and find no abuse

        of discretion in the district court’s denial of compassionate release and reconsideration

        based on the court’s conclusion that Taylor failed to demonstrate extraordinary and

        compelling reasons warranting his release. See United States v. Kibble, 992 F.3d 326, 329

        (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021). Nor do we find

        any abuse of discretion in the district court’s denial of Taylor’s motions for an evidentiary

        hearing. See Richardson v. Kornegay, 3 F.4th 687, 695 (4th Cir. 2021) (stating standard

        of review for denial of evidentiary hearing in federal habeas corpus proceeding).

        Accordingly, we affirm. United States v. Taylor, No. 3:15-cr-00009-1 (S.D.W. Va.

        Apr. 21, 2021, Aug. 2, 2021, Aug. 30, 2021, Sept. 16, 2021 & Oct. 15, 2021). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3